Exhibit 10.5

 

Notice of Grant of Award and

Restricted Stock Unit Agreement

  

Fair Isaac Corporation

ID: 94-1499887

901 Marquette Avenue, Suite 3200

Minneapolis, MN 55402

  

Name

Address

City State Zip

  

Award Number:

Plan:

Effective                     , you have been granted an award of
            Restricted Stock Units. These units are restricted until the vesting
date(s) shown below, at which time you will receive shares of Fair Isaac
Corporation (the “Company”) common stock.

The award will vest in increments on the date(s) shown below.

 

Shares

   Vesting Date      

By your signature below, you acknowledge that this award is granted under and
governed by the terms and conditions of the Company’s 2012 Long-Term Incentive
Plan (the “Plan”) and the Restricted Stock Unit Agreement, which are attached to
and made a part of this document.

 

 

  

 

   Date    Fair Isaac Corporation      

 

  

 

Name    Date   

                             Page 1 of 1

                             Date:

                             Time:



--------------------------------------------------------------------------------

Fair Isaac Corporation

2012 Long-Term Incentive Plan

Employee Restricted Stock Unit Award Agreement (International)

Terms and Conditions*

 

1. Grant of Restricted Stock Units. The Company hereby grants to you, subject to
the terms and conditions in this Agreement and the Plan, an Award of the number
of Units specified on the cover page of this Agreement, each representing the
right to receive one Share of the Company’s common stock. The Units granted to
you will be credited to an account in your name maintained by the Company or its
agent. This account shall be unfunded and maintained for book-keeping purposes
only, with the Units simply representing an unfunded and unsecured obligation of
the Company.

 

2. Restrictions on Units. Neither this Award nor the Units subject to this Award
may be sold, assigned, transferred, exchanged or encumbered other than a
transfer upon your death in accordance with your will, by the laws of descent
and distribution or pursuant to a beneficiary designation submitted in
accordance with Section 6(d) of the Plan. Any attempted transfer in violation of
this Section 2 shall be of no effect and may result in the forfeiture of all
Units. The Units and your right to receive Shares in settlement of the Units
under this Agreement shall be subject to forfeiture as provided in Section 4 of
this Agreement until satisfaction of the vesting conditions set forth in
Section 3 of this Agreement.

 

3. Vesting of Units.

(a) Scheduled Vesting. If you remain an Employee of the Company or any of its
Affiliates continuously from the Grant Date specified on the cover page of this
Agreement, then the Units will vest in the numbers and on the dates specified in
the vesting schedule on the cover page of this Agreement.

(b) Accelerated Vesting. Vesting of the Units will be accelerated if your
Service to the Company or any Affiliate terminates because of your death or
Disability, as provided in Section 6(e)(2) of the Plan. Vesting will also be
accelerated under the circumstances described in Section 13(d) of the Plan and
may be accelerated by action of the Committee in accordance with Sections
3(b)(2), 13(b)(3) and 13(c) of the Plan. Vesting may also be accelerated upon
the occurrence of events and in accordance with the terms and conditions
specified in any other written agreement you have with the Company.

 

4. Service Requirement. Except as otherwise provided in accordance with
Section 3(b) of this Agreement, if you cease to be an Employee of the Company or
any of its Affiliates prior to the vesting date(s) specified on the cover page
of this Agreement, you will forfeit all unvested Units. Your Service as an
Employee will be deemed continuing while you are on a leave of absence approved
by the Company in writing or guaranteed by applicable law or other

 

 

* To the extent any capitalized term used in this Agreement is not defined, it
has the meaning assigned to it in the Plan as the Plan currently exists or as it
is amended in the future.



--------------------------------------------------------------------------------

written agreement you have entered into with the Company (an “Approved Leave”).
If you do not resume providing Service as an Employee of the Company or any
Affiliate following your Approved Leave, your Service will be deemed to have
terminated upon the expiration of the Approved Leave.

 

5. Settlement of Units. After any Units vest pursuant to Section 3 of this
Agreement, the Company shall, as soon as practicable (but in any event within
the period specified in Treas. Reg. § 1.409A-1(b)(4) to qualify for a short-term
deferral exception to Section 409A of the Code), cause to be issued and
delivered to you, or to your designated beneficiary or estate in the event of
your death, one Share in payment and settlement of each vested Unit (the date of
such issuance being the “Settlement Date”). Delivery of the Shares shall be
effected by the electronic delivery of the Shares to a brokerage account
maintained for you at E*Trade (or another broker designated by the Company), or
by another method provided by the Company, and shall be subject to the
withholding provisions of Section 6 of this Agreement and compliance with all
applicable legal requirements, including compliance with the requirements of
applicable federal, state and foreign securities laws, and shall be in complete
satisfaction and settlement of such vested Units.

 

6. Tax Consequences and Withholding. As a condition precedent to the delivery of
Shares in settlement of the Units, you are required to make arrangements
acceptable to the Company for payment of all income tax, employment tax, payroll
tax, social security tax, social insurance, contributions, payment on account
obligations, national and local tax or other payments that may be required to be
withheld as a result of the issuance of Shares pursuant to the Settlement of the
Units (“Withholding Taxes”), in accordance with Section 15 of the Plan.

Until such time as the Company provides notice to the contrary, it will collect
the applicable withholding tax obligations through an automatic Share
withholding procedure (the “Share Withholding Method”), unless other
arrangements acceptable to the Company have been made. Under such procedure, the
Company or its agent will withhold, at the Settlement Date, a portion of the
Shares with a Fair Market Value (measured as of the Settlement Date) sufficient
to cover the amount of such taxes; provided, however, that the number of any
Shares so withheld shall not exceed the number necessary to satisfy the
Company’s required tax withholding obligations using the applicable minimum
statutory withholding rates.

The Company will notify you in writing in the event the Share Withholding Method
is not available, in which case the Withholding Taxes will be collected from you
through one of the following alternatives:

 

  (a) delivery of your authorization to E*Trade (or another broker designated by
the Company) to transfer to the Company from your account at such broker the
amount of such Withholding Taxes;

 

  (b) the use of the proceeds from a next-day sale of the Shares issued to you,
provided that (i) such sale is permissible under the Company’s trading policies
governing its securities, (ii) you make an irrevocable commitment, on or before
the Settlement Date, to effect such sale of the Shares, and (iii) the
transaction is not otherwise deemed to constitute a prohibited loan under
Section 402 of the Sarbanes-Oxley Act of 2002; or

 

  (c) any other method approved by the Company.

 

3



--------------------------------------------------------------------------------

7. No Entitlement or Claims for Compensation. In accepting the grant of this
Award, you acknowledge the following:

(a) The Plan is established voluntarily by the Company, the grant of awards
under the Plan is made at the discretion of the Committee and the Plan may be
modified, amended, suspended or terminated by the Company at any time.

(b) The grant of this Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of awards, or benefits in
lieu of awards, even if awards have been granted repeatedly in the past.

(c) All decisions with respect to future grant of awards, if any, will be at the
sole discretion of the Committee.

(d) You are voluntarily participating in the Plan.

(e) This Award and any Shares acquired under the Plan are extraordinary items
that do not constitute compensation of any kind for services of any kind
rendered to the Company or any Affiliate (including, as applicable, your
employer) and which are outside the scope of your employment contract, if any.

(f) This Award and any Shares acquired under the Plan are not to be considered
part of your normal or expected compensation or salary for any purpose,
including, but not limited to, calculating any severance, resignation,
termination, payment in lieu of notice, redundancy, dismissal, end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments.

(g) This Award and any Shares subject to the Award are not intended to replace
any pension rights or compensation.

(h) In the event that your employer is not the Company, the grant of this Award
will not be interpreted to form an employment contract or relationship with the
Company and, furthermore, the grant of this Award will not be interpreted to
form an employment contract with your employer or any Affiliate of the Company.

(i) The future value of the underlying Shares is unknown and cannot be predicted
with certainty.

(j) You shall have no rights, claim or entitlement to compensation or damages as
a result of your cessation of Service for any reason whatsoever, whether or not
in breach of contract or local labor law, insofar as these rights, claim or
entitlement arise or may arise from your ceasing to have rights under or be
entitled to receive Shares under this Award as a result of

 

4



--------------------------------------------------------------------------------

such cessation or loss or diminution in value of the Award or any of the Shares
acquired under the Award as a result of such cessation, and you irrevocably
release your employer, the Company and its Affiliates, as applicable, from any
such rights, entitlement or claim that may arise. If, notwithstanding the
foregoing, any such right or claim is found by a court of competent jurisdiction
to have arisen, then, by signing this Agreement, you shall be deemed to have
irrevocably waived your entitlement to pursue such rights or claim.

 

8. Data Privacy.

(a) You hereby explicitly and unambiguously consent to the collection, use,
disclosure and transfer, in electronic or other form, of your personal data as
described in this Agreement by and among, as applicable, your employer, the
Company and its Affiliates for the exclusive purpose of implementing,
administering and managing your participation in the Plan.

(b) You understand that your employer, the Company and its Affiliates, as
applicable, hold certain personal information about you regarding your
employment, the nature and amount of your compensation and the fact and
conditions of your participation in the Plan, including, but not limited to,
your name, home address, telephone number and e-mail address, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any equity or directorships held in the Company and its Affiliates,
details of all options or any other entitlement to equity awarded, canceled,
exercised, vested, unvested or outstanding in your favor, for the purpose of
implementing, administering and managing the Plan (the “Data”). You understand
that the Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in your country, or elsewhere, and that this country may have
different data privacy laws and protections than your country. You understand
that you may request a list with the names and addresses of any potential
recipients of the Data by contacting your local human resources representative.
You authorize the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing your participation in the Plan, including any
requisite transfer of such Data as may be required to a broker or other third
party. You understand that the Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan. You understand
that you may, at any time, view the Data, request additional information about
the storage and processing of the Data, require any necessary amendments to the
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing your local human resources representative. You understand,
however, that refusing or withdrawing your consent may affect your ability to
participate in the Plan. For more information on the consequences of your
refusal to consent or withdrawal of consent, you understand that you may contact
your local human resources representative.

 

9. No Shareholder Rights. The Units subject to this Award do not entitle you to
any rights of a shareholder of the Company’s common stock. You will not have any
of the rights of a shareholder of the Company in connection with the grant of
Units subject to this Agreement unless and until Shares are issued to you upon
settlement of the Units as provided in Section 5 of this Agreement.

 

5



--------------------------------------------------------------------------------

10. Governing Plan Document. This Agreement and the Award are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan. If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern.

 

11. Choice of Law. This Agreement will be interpreted and enforced under the
laws of the state of Minnesota (without regard to its conflicts or choice of law
principles).

 

12. Binding Effect. This Agreement will be binding in all respects on your
heirs, representatives, successors and assigns, and on the successors and
assigns of the Company.

 

13. Discontinuance of Service. This Agreement does not give you a right to
continued Service with the Company or any Affiliate, and the Company or any such
Affiliate may terminate your Service at any time subject to local law and the
terms of any employment agreement and otherwise deal with you without regard to
the effect it may have upon you under this Agreement.

 

14. Section 409A of the Code. The award of Units as provided in this Agreement
and any issuance of Shares or payment pursuant to this Agreement are intended to
be exempt from Section 409A of the Code under the short-term deferral exception
specified in Treas. Reg. § 1.409A-l(b)(4).

 

15. Compensation Recovery Policy. To the extent that any compensation paid or
payable pursuant to this Agreement is considered “incentive-based compensation”
within the meaning and subject to the requirements of Section 10D of the
Exchange Act, such compensation shall be subject to potential forfeiture or
recovery by the Company in accordance with any compensation recovery policy
adopted by the Board or any committee thereof in response to the requirements of
Section 10D of the Exchange Act and any implementing rules and regulations
thereunder adopted by the Securities and Exchange Commission or any national
securities exchange on which the Company’s common stock is then listed. This
Agreement may be unilaterally amended by the Company to comply with any such
compensation recovery policy.

By accepting this Award in the manner prescribed by the Company, you agree to
all the terms and conditions described in this Agreement and in the Plan
document.

 

6